Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Jan. 25, 2021 has been entered. Claims 1-17 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fill (CA 2686188) in view of Hennes (US 2007/0263479).
Regarding claims 1 and 8, Fill discloses, as illustrated in Figs. 1-3, a nozzle tip for dispensing a flowable material (i.e. this invention relates to nozzles and nozzle tips for injection moulding of plastic, and in particular, but not exclusively, to a “hot runner” type of nozzle (page 1, lines 6-7)). Fill discloses that, the nozzle tip (in an injection moulding nozzle tip comprising … pg. 3, lines 6-13) includes a nozzle body (Fig. 1, the nozzle 100 includes a nozzle body 1 (pg. 5, line 16)) fixed to a tip portion (Fig. 1, a conical tapered apex portion 5, (pg. 7, lines 19-20)), with a neck portion (see label of tip neck in attached/annotated Figure I) positioned therebetween, the nozzle body including: a nozzle base portion (a substantially elongate main member (pg. 3, 
the tip portion having a tip end (see tip end in annotated Figure I) and a tip base (see tip base in annotated Figure I) opposite the tip end, the tip base disposed around the neck portion (as shown in Fig. 3); and 
the neck portion having a first neck segment attaching to the tip base, a second neck segment attaching to the nozzle crown (as shown in Figs. 2 and 3), and a third neck segment (see a third neck segment in annotated Figure I) extending into the central flow channel, respectively; 
wherein the exiting flow channels are arranged radially around the third neck segment (as shown in Fig. 3), and each exiting flow channel abuts the third neck segment (as shown in Fig. 3); and 
wherein the flowable material is transported through the central flow channel and exiting flow channels, respectively, and is extruded through the ports in a lateral turbulent flow 
As illustrated in Fig. 3 (also see attached annotated Figure I), in the teachings of Fill the tip base provides a smooth transition around the neck portion to the tip end. Fill discloses the claimed invention except for having a curvilinear tip trough disposed on the tip base approximately perpendicular to the central flow channel.
In the same filed of endeavor, screw extrusion press, Hennes discloses that, as illustrated in Figs. 2 and 7, the groove on the inflow side 11 of the mixing ring 3 is thereby completely open, whilst the outflow side 12 is closed except for the shear gap 9 ([0029], lines 3-
Hennes discloses that, as illustrated in Figs. 4-8, in view of a screw extrusion press if the type mentioned herein above, this object is solved in that the at least two passage hole (Figs. 4-8, item 5) extend from the bottom of the screw or from the vicinity thereof toward the wall of the cylinder (Figs. 4-7, item 2). It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have combined two embodiments (one (item 11) as shown in Fig. 2 and one (item 5) as shown in Figs. 4-7) to provide the curvilinear tip trough (e.g. in Fig. 2, item 11) integral with each of the plurality of exiting channels (Fig. 4-8, item 5). Doing so would be possible to provide that the mixing effect occurring is particularly strong and the homogenization particularly good as a result thereof, as recognized by Hennes ([0009]).      


    PNG
    media_image1.png
    553
    573
    media_image1.png
    Greyscale

Annotated Figure I (based on Fog. 3 in the teachings of Fill)
Regarding claim 2, Fill discloses that, as illustrated in Fig. 3, in the nozzle tip 100 the third neck segment tapers to a point (connected/integrated to the central flow channel 4).
3, Fill discloses that, as illustrated in Fig. 1, in the nozzle tip 100 an outer edge of the nozzle crown (i.e. the edge of the locating nut 6) has an elevation closer to the tip portion (i.e. the tapered portion 5 and bulbous portion 7) than an inner edge of the nozzle crown.
Regarding claim 4, Fill discloses, as illustrated in Figs. 1 and 3, the nozzle crown surrounding the neck portion, and the juncture between the nozzle crown and the second neck segment defining an acute angle. 
Regarding claims 5-6, Fill discloses, as illustrated in Fig. 3, the tip base of the nozzle tip 100 surrounding the first neck segment. However, Fill does not explicitly disclose that the tip base comprises a tip trough defining a groove surrounding the neck portion. Hennes discloses that, as illustrated in Figs. 2 and 7, the groove on the inflow side 11 of the mixing ring 3 is thereby completely open, whilst the outflow side 12 is closed except for the shear gap 9 ([0029], lines 3-6). Fig. 7 shows an inflow side comprising, in its upper part, a portion 14 extending at right angles to the screw axis and a portion 15 extending at an incline to the screw axis. The bottom of the screw is provided with a notch 16 from which the bore 5 extends at right angles to the screw axis ([0037], lines 1-5). Thus, Hennes discloses the curvilinear tip trough (Fig. 2, item 11 and Fig. 7, item 16) is approximately perpendicular to the central flow channel (Fig. 2, item 13) and provides to liquid to effect a scouring action for cleaning away residual material (an essential fundamental principle of the invention is that the molten mass is accelerated through the passage holes from the bottom of the screw to the wall of the cylinder. The exiting flows are then twisted together in a certain manner by the rotation of the mixing 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fill to incorporate the teachings of Hennes to provide a curvilinear tip trough defining a annular ring shaped groove surrounding the neck portion to effect a scouring action for cleaning away residual material. Doing so would be possible to provide that the circumferential speed of the molten mass exiting the passage hole increases abruptly, which contributes to good distribution and, as a result thereof, to good homogenization, as recognized by Hennes ([0009]). 
Regarding claim 7, Fill discloses that, as illustrated in Fig. 3, according to a preferred embodiment, the tapered portion 5 comprises the distal end of an enlarged or bulbous portion 7 of the tip provided at or towards the distal end of the main member 3, wherein the one or more outlets 4b are provided between the proximal end and the bulbous portion 7 of the tip (page 8, lines 9-12). Based on the dimensions shown in Fig. 3, Fill discloses that, in the nozzle tip the diameter of the neck portion is smaller than the diameter of the tip base, and the diameter of the tip base is smaller than the diameter of the nozzle crown (i.e. the diameter of the locating nut 6).
Claims 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fill (CA 2686188) in view of Hennes (US 2007/0263479).
Regarding claims 9, 17, Fill discloses that, as illustrated in Figs. 1-3, a nozzle tip for dispensing a flowable material (i.e. this invention relates to nozzles and nozzle tips for injection moulding of plastic, and in particular, but not exclusively, to a “hot runner” type of nozzle (page 
the tip portion comprising, respectively a tip end (see tip end in annotated Figure I) having a base tapering away from the nozzle body (as shown in Fig. 3); 
a neck portion (see label tip neck in attached/annotated Figure I) separating the tip end from the nozzle body; and a branch point extending in a tapering fashion into the central flow channel (Fig. 3, item 4b), the branch point dividing the central flow channel into a plurality of exiting flow channels(Fig. 3, item 4b) , each exiting flow channel having an end communicating with the nozzle crown (as shown in Fig. 3); 
wherein a toroidal space located around the neck portion (as shown in Fig. 3) is defined by the base of the tip end, the neck portion, and the nozzle crown; and wherein the flowable material can be dispensed through the central flow channel, the exiting flow channels, and the toroidal space (as shown in Fig. 3), respectively, before delivery to the tip base (see tip base in annotated Figure I). 
As illustrated in Fig. 3 (also see attached annotated Figure I), in the teachings of Fill the tip base provides a smooth transition around the neck portion to the tip end. Fill discloses the claimed invention except for having a curvilinear tip trough disposed on the tip base approximately perpendicular to the central flow channel. 

Hennes discloses that, as illustrated in Figs. 4-8, in view of a screw extrusion press if the type mentioned herein above, this object is solved in that the at least two passage hole (Figs. 4-8, item 5) extend from the bottom of the screw or from the vicinity thereof toward the wall of the cylinder (Figs. 4-7, item 2). It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have combined two embodiments (one (item 11) as shown in Fig. 2 and one (item 5) as shown in Figs. 4-7) to provide the curvilinear tip trough (e.g. in Fig. 2, item 11) integral with each of the plurality of exiting channels (Fig. 4-8, item 5). After the combination of the curvilinear tip trough with the passage hole (the exiting flow channel), the curvilinear portion is fixed within each of the exiting flow 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fill to incorporate the teachings of Hennes to provide a curvilinear tip trough defining a annular ring shaped groove surrounding the neck portion integrating with each of the exiting flow channels to effect a scouring action for cleaning away residual material. Doing so would be possible to provide that the circumferential speed of the molten mass exiting the passage hole increases abruptly, which contributes to good distribution and, as a result thereof, to good homogenization, as recognized by Hennes ([0009]).
Regarding claim 10, Fill discloses that, as illustrated in Figs. 1 and 3, in the nozzle tip the branch point defines exiting flow channels (i.e. the outlet apertures 4b (see above)) radially arranged around a central longitudinal axis of the nozzle body.
Regarding claim 11, Fill discloses that, as illustrated in Fig. 2, the nozzle crown (i.e. one part/portion of the locating nut 6) of the nozzle tip surrounds the neck portion, and an outer edge of the crown nozzle extends away from the neck portion and toward the tip end (i.e. the tapered portion 5 and the bulbous portion 7). 
Regarding claims 12 and 14, Fill discloses, as illustrated in Fig. 3, the tip base of the nozzle tip 100 surrounding the first neck segment. However, Fill does not explicitly disclose that the tip base comprises a tip trough defining a groove surrounding the neck portion. Hennes discloses that, as illustrated in Figs. 2 and 7, the groove on the inflow side 11 of the mixing ring 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fill to incorporate the teachings of Hennes to provide a curvilinear tip trough defining a annular ring shaped groove surrounding the neck portion to effect a scouring action for cleaning away residual material. Doing so would be possible to provide that the circumferential speed of the molten mass exiting the passage hole increases abruptly, which contributes to good distribution and, as a result thereof, to good homogenization, as recognized by Hennes ([0009]).
Regarding claims 13 and 15, Fill discloses, as illustrated in Fig. 3, the tip base of the nozzle tip 100 surrounding the first neck segment. However, Fill does not explicitly disclose that the tip base comprises a tip trough defining a groove surrounding the neck portion. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fill to incorporate the teachings of Hennes to provide a curvilinear tip trough defining a annular ring shaped groove surrounding the neck portion to effect a scouring action for cleaning away residual material. Doing so would be possible to provide that the circumferential speed of the molten mass exiting the passage hole increases abruptly, which contributes to good distribution and, as a result thereof, to good homogenization, as recognized by Hennes ([0009]).
16, Fill discloses that, as illustrated in fig. 2, in the nozzle tip the circumference of the nozzle crown (i.e. the locating nut 6) is greater than the circumference of the tip base.
Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered. 
In response to applicant’s arguments (amended) in claims 1 and 9 that there is no way that the structure of Hennes could be used to change the structure of Fill to arrive at Applicant’s invention as now claimed, it is not persuasive. The detailed rejection is rendered in this office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742